DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/24/2022 has been entered.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitations are: the spindle and drive assembly in claim 15.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4 and 10-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al (US Patent No. 6,143,140).
With respect to claim 1, Wang discloses in fig. 2 a magnet assembly for steering ions for formation of a material layer upon a substrate [110] (as shown in figs. 4-5) in a physical vapor deposition (PVD) chamber [100] (col. 1, lines 30-36; col. 3, lines 45-64; col. 4, lines 35-41), wherein fig. 2 further depicts the magnet assembly comprising a magnetic field generating arrangement [160],[162] disposed in the platen [112] for generating a magnetic field [161] proximate and below the substrate [110], and means for rotating the magnetic field generating arrangement [160],[162] about an axis [A] of rotation relative to the substrate [110] (col. 4, lines 35-47). Fig. 3 depicts the magnetic field generating arrangement [160],[162] comprises a plurality of magnets [160] configured to an array which extends around a shaft [164], the shaft [164] being the axis [A] of rotation as shown in fig. 2 (col. 3, lines 27-28; col. 4, lines 39-54), with figs. 2-3 depicting the array of the magnets [160] being capable of generating a varying magnetic field strength along a radial direction relative to the axis [A] of rotation, such that the varying magnetic field strength varies greater (via steeper slope) proximate a periphery of the substrate [110] than a centre of the substrate [110] (col. 4, lines 54-67), wherein figs. 2-3 further depict the magnets [160] disposed within a magnetron (i.e. cassette) [162] in the platen [112], the cassette [162] configured for holding each magnet [160] within at least one recess, wherein the at least one recess is defined in an outer surface of the cassette [162]. The cropped figure below serves to clarify the cassette [162] (shown in dark gray) and the platen [112] (shown in light gray).

    PNG
    media_image1.png
    260
    646
    media_image1.png
    Greyscale

Wang also discloses a controller [149] controls DC power supply [130] to a target [104] (col. 4, lines 23-26; col. 5, lines 14-27), thus the controller [149] is fully capable of operating the DC power supply [130] in a pulsed manner by simply switching the DC power supply [130] between OFF and ON positions via programming or input interfaces (col. 5, lines 17-25).
With respect to claim 2, Wang further depicts in fig. 3 the array [162] comprises two linear, sub-arrays which extend along the radial direction relative to the axis [A] of rotation (represented by the shaft [164]), the two sub-arrays being angularly separated around the shaft [164] by substantially 180o.
With respect to claim 3, Wang further depicts in fig. 3 the array [162] comprises two linear, sub-arrays which extend along the radial direction relative to the axis [A] of rotation (represented by the shaft [164]), with Wang further teaching that the array [162] in some embodiments includes more magnets (i.e. at least three sub-arrays) that extend along the radial direction relative to the shaft [164], wherein the at least three sub-arrays being angularly separated around the shaft [164] similarly to the two sub-arrays shown in fig. 3.
With respect to claim 4, Wang further depicts in fig. 3 the array [162] comprises a plurality of linear sub-arrays arranged in parallel.
With respect to claim 10, Wang further depicts in fig. 2 the at least one recess of the cassette [162] in the platen [112] comprises left and right recess portions (i.e. first and second recess portions) which extend along the radial direction relative to the axis [A] of rotation and each receive a magnet [160], wherein the first and second recess portions are angularly separated around the axis [A] of rotation by substantially 180o.
With respect to claim 11, Wang further depicts in fig. 2 the at least one recess of the cassette [162] in the platen [112] comprises left and right recess portions (i.e. first and second recess portions) which extend along the radial direction relative to the axis [A] of rotation and each receive a magnet [160], wherein the first and second recess portions are angularly separated, with Wang further teaching that the array in some embodiments includes more magnets (and thus an additional recess portion that corresponds to each additional magnet) that extend along the radial direction relative to the shaft [164], wherein at least three magnets (with a recess portion corresponding to each magnet [160]) being angularly separated around the shaft [164] similarly to two magnets [160] (and thus corresponding recess portion for each magnet [160]).
With respect to claims 12 and 13, Wang further depicts in figs. 2-3 the magnets [160] (and corresponding recess portion for each magnet [160]) comprises a plurality of linear magnets [160] (and associated recesses) arranged in parallel, wherein each linear recess (represented by each magnet [160]) extends to a periphery of the cassette [162] (as shown approximately in fig. 2).
With respect to claim 14, Wang further depicts in figs. 2-3 at least one spacing or gap (i.e. spacer) that spaces magnets [160] within the at least one recess.
With respect to claim 15, Wang further depicts in fig. 2 the means for rotating the magnetic field [161] comprises the shaft (i.e. spindle) [164] and a motor assembly (i.e. drive assembly) [114] for driving the spindle [164], wherein the spindle [164] is coupled at: 1) an upper end to a structure (i.e. cassette) in the platen [112] configured for holding the array [162] and 2) a lower end with the drive assembly [114] (col. 4, lines 43-47).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (US Patent No. 6,143,140) as applied to claim 1 above, and further in view of Morrison, Jr. (US Patent No. 4,461,688).
With respect to claim 9, the reference is cited as discussed for claim 1. However Wang is limited in that while some embodiments envision including more magnets for the array [162] (col. 5, lines 1-4), the magnets being in a stacked configuration is not specifically suggested.
Morrison teaches in fig. 5 a magnet assembly comprising a plurality of magnets [46’],[48’],[50’],[52’] (abstract; col. 5, lines 60-68; col. 6, lines 1-11; col. 9, lines 40-43). Morrison further depicts in fig. 5 the plurality of magnets [46’],[48’],[50’],[52’] are configured in a first and second array, wherein the second array is disposed above upon the first array in a stacked configuration. Morrison cites the advantage of the first and second arrays in the stacked configuration as resulting in an improved means for trapping plasma (col. 2, lines 3-12).
It would have been obvious to one of ordinary skill in the art to incorporate the first and second arrays in a stacked configuration as taught by Morrison for the magnets of Wang to gain the advantage of in an improved means for trapping plasma.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (US Patent No. 6,143,140) as applied to claim 8 above, and further in view of Morrison, Jr. (US Patent No. 4,461,688).
With respect to claim 9, the reference is cited as discussed for claim 1. However Wang is limited in that while some embodiments envision including more magnets for the array [162] (col. 5, lines 1-4), the magnets having a second array disposed above a first array is not specifically suggested.
Morrison teaches in fig. 5 a magnet assembly comprising a plurality of magnets [46’],[48’],[50’],[52’] (abstract; col. 5, lines 60-68; col. 6, lines 1-11; col. 9, lines 40-43). Morrison further depicts in fig. 5 the plurality of magnets [46’],[48’],[50’],[52’] are configured in a first and second array, wherein the second array is disposed above upon the first array in a stacked configuration. Morrison cites the advantage of the first and second arrays in the stacked configuration as resulting in an improved means for trapping plasma (col. 2, lines 3-12).
It would have been obvious to one of ordinary skill in the art to incorporate the first and second arrays in a stacked configuration as taught by Morrison for the magnets of Wang to gain the advantage of in an improved means for trapping plasma.

Response to Arguments
Applicant’s Remarks on p. 6-8 filed 12/22/2021 are addressed below.

Drawing Objections
Claim 1 has been amended by deleting “the magnet assembly comprising a platen for holding a substrate”; the previous objection is withdrawn.

Claim Objections
Claim 3 has been amended to clarify the “sub-arrays”; this previous objection is withdrawn.

112 Rejections
Claim 1 has been amended by deleting “the magnet assembly comprising a platen for holding a substrate”; this previous 1st paragraph rejection is withdrawn.
Claim 12 has been amended to clarify “the at least one recess”; this previous 2nd paragraph rejection is withdrawn.

102 & 103 Rejections
On p. 7, Applicant argues that Wang does not teach the limitation of “a greater field strength proximate the periphery than the centre” as required by claim 1.
The Examiner respectfully disagrees since claim 1 does not require this limitation, but instead requires “the varying magnetic field strength is greater proximate a periphery of the substrate than a centre of the substrate” (emphasis added). For this, Wang depicts in fig. 2 that the varying (via steeper slope) of the strength of the magnetic field [161] is greater at the periphery of substrate [110] than the centre of the substrate [110] where the strength of the magnetic field [161] is more uniform or even, wherein the magnetic field [161] does have a horizontal component across the entire diameter of the substrate [110] (as Wang teaches from Applicant’s argument on p. 7); no such teaching exists in Wang that this horizontal component is uniform over the full dimeter of the substrate [110]. In addition, it has been held that inclusion of material or article (i.e. substrate) worked upon by a structure (i.e. apparatus) claimed does not impart patentability to the claims (MPEP 2115).
Applicant’s argument on p. 7-8 to the electromagnetic coil [122] is directed to the non-elected Group of the apparatus as a whole, and thus is outside the structural scope of both the claimed magnet assembly and the magnet assembly taught by Wang.

103 Rejections
All other arguments on p. 8 to claims 7 and 9 are directed towards the subject matter addressed in the 102 Rejections above and therefore have been addressed accordingly.

	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. JP No. 2000017435 is relevant for teaching a magnet assembly comprising a cassette or holder that contains an array of a plurality of permanent magnets in at least one recess of an outer surface of the cassette or holder, the magnet assembly configured in a magnetron sputtering apparatus.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A BAND whose telephone number is (571)272-9815.  The examiner can normally be reached on Mon-Fri, 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL A BAND/Primary Examiner, Art Unit 1794